Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,350,640. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
16/503,331 (present invention)			USP 10,350,640
Claim 1						Claim 1
A vibratory screening machine
 A pre-screening assembly for a vibratory screening machine
a primary screening surface; a central member; a pre-screening assembly including a frame having a central spine and screen assemblies, the screen assemblies secured to the frame and forming a pre-screening surface
a frame; and multiple screen assemblies, the frame including a central spine and ribs, the ribs form a concave support surface for the multiple screen assemblies; the central spine is configured to attach to a central member of the vibratory screening machine
wherein the central spine of the frame is configured to be attached to the central member of the vibratory screening machine such that the pre-screening surface is above the primary screening surface
the multiple screen assemblies secured to the frame and arranged together to form a concave pre-screening surface that screens a material before the material reaches a primary screening surface of the vibratory screening machine


Both sets of limitations a screening surface, a central member, a pre-screening assembly including a frame and a central spine where the central spine attaches to the central member.  Claims 2-18 of the present invention correlate to claims 1-16 of USP 10,350,640.
16/503,331 (present invention)			USP 10,350,640
Claim 19						Claim 20
A pre-screening assembly for a vibratory screening machine 
 A pre-screening assembly
a frame having a central spine; screen assemblies
a frame; and screen assemblies
wherein the frame is configured to be attached to a central member of the vibratory screening machine and the screen assemblies are secured to the frame forming a pre-screening surface
the frame including a central spine that is configured to attach to a central member of a vibratory screening machine, and further includes ribs extending from the central member forming a concave support surface, the screen assemblies secured to the frame forming a concave pre-screening surface, wherein the screen assemblies are further secured to the concave support surface


Both sets of limitations a screening surface, a central member, a pre-screening assembly including a frame and a central spine where the central spine attaches to the central member.  Claims 20-34 of the present invention correlate to claims 20-32 of USP 10,350,640.
16/503,331 (present invention)			USP 10,350,640
Claim 35						Claim 17
A method of screening a material
A method for screening materials

pre-screening the material on the pre-screening surface to generate a pre-screened material
pre-screening a material using a pre-screening assembly having multiple screen assemblies configured to form a concave pre-screening surface
screening the pre-screened material on the primary screening surface
the pre-screening assembly secured to a vibratory screening machine and positioned above a primary screening surface, 
attaching a pre-screening assembly to a vibratory screen machine, the vibratory screen machine including a primary screening surface and the pre-screen assembly including a pre-screening surface (first paragraph)
the pre-screening assembly including an elongated member that attaches to a central structural member of the vibratory screening machine independently of a sidewall of the vibratory screening machine


Both sets of limitations attaching a pre-screening surface and a primary screening surface, feeding material to be pre-screened onto the pre-screening surface, and screening the pre-screened material on the primary screening surface.  Claims 36 and 37 of the present invention correlate to claims 18 and 19 of USP 10,350,640.

Election/Restrictions
Applicant’s election without traverse of claims 1-37 in the reply filed on 3/22/2022 is acknowledged.
Claims 38-50 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 26, and 43 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations,” wherein the first substantially vertical screen assembly is at an angle of about 10° to about 80° relative to the first substantially horizontal screen assembly and the second substantially vertical screen assembly is at an angle of about 170° to about 100° relative to the second substantially horizontal screen assembly,” do not have support in the original disclosure.  Paragraphs 0052 and 0053 and figures 9 and 10 disclose substantially horizontal and substantially vertical screen assemblies, but there is not support for the relative angles in the original disclosure.
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 5, 21, and 40 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 3, line 1 recites,” the vibratory motor isolates vibrations to the pre-screening assembly or primary screening surface,” is indefinite.  It is unclear what and how the vibrations are being isolated to specific structure within the vibratory screening machine.  In the interest of compact prosecution, the claim will be examined as the vibratory motor directing vibration to one of the screening assemblies.
The term “semi-rigid” in claims 5, 21, and 40 are a relative term which renders the claim indefinite. The term “semi-rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims disclose the frame including at least one of a rigid and semi-rigid portion but the term ‘semi-rigid’ makes it unclear what the rigidity of the frame is as the term ‘semi-rigid’ is a relative term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 9, 11, 12, 14, 15, 19-25, 30, 31, and 35-37 are rejected under 35 U.S.C. 102(b) as being anticipated by Krause (USP 4,319,993).
Regarding claim 1, Krause discloses a vibratory screening machine, comprising: a primary screening surface (element 6); a central member (element 4); and a pre-screening assembly including a frame (see Fig. 3; elements 5 and 12) having a central spine (see Fig. 4; angle irons centrally located along side element 4) and screen assemblies (element 5), the screen assemblies secured to the frame and forming a pre-screening surface (see Figs. 3-5; elements 5 and 12), and wherein the central spine of the frame is configured to be attached to the central member of the vibratory screening machine such that the pre-screening surface is above the primary screening surface (see Fig. 3; angle iron centrally located on either side of element 4).  
Regarding claim 2, Krause discloses a vibratory motor, the vibratory motor configured to vibrate at least one of the pre-screening assembly and the primary screening surface (element 13).  
Regarding claim 3 as best understood by the Examiner, Krause discloses the vibratory motor isolates vibrations to the pre-screening assembly or the primary screening surface (col. 3, lines 23-35).  
Regarding claim 4, Krause discloses at least one additional pre-screening assembly (elements 5 on either side of element 4).  
Regarding claim 5, Krause discloses the frame includes at least one of a rigid (see Fig. 3; angle iron centrally located on either side of element 4) and a semi-rigid portion.  
Regarding claim 6, Krause discloses a feeder (element 7) configured to divert a material flow to at least one of the pre-screening assembly and the primary screening surface.  
Regarding claim 9, Krause discloses a screen assembly attachment arrangement configured to secure the screen assemblies to the frame (col. 3, lines 5-12).  
Regarding claim 11, Krause discloses the frame includes ribs (elements 12).  
Regarding claim 12, Krause discloses the frame is elongated and the central spine and the ribs extend substantially along a length of the frame (see Fig. 4; elements 12 and angle iron centrally located on either side of element 4).  
Regarding claim 14, Krause discloses the central member divides the primary screening surface into two screening areas and vibrations are imparted from the vibratory screening machine to the frame primarily through the central member (elements 5 are split by elements 4 and element 13 transmits vibration through element 4).  
Regarding claim 15, Krause discloses the vibrations are transferred from the vibratory screening machine to the frame exclusively from the central member to the central spine (col. 3, lines 36-40). 
Regarding claim 19, Krause discloses a pre-screening assembly for a vibratory screening machine, comprising: a frame having a central spine (see Fig. 3; elements 5 and 12 and see Fig. 4; angle irons centrally located along side element 4); and screen assemblies (elements 6), wherein the frame is configured to be attached to a central member of the vibratory screening machine and the screen assemblies are secured to the frame forming a pre-screening surface (see Fig. 4; angle irons centrally located along side element 4).  
Regarding claim 20, Krause discloses a screen assembly attachment arrangement configured to secure the screen assemblies to the frame (see Fig. 3; elements 5 and 12 and see Fig. 4; angle irons centrally located along side element 4).  
Regarding claim 21, Krause discloses the frame includes at least one of a rigid (see Fig. 3; angle iron centrally located on either side of element 4) and a semi-rigid portion.  
Regarding claim 22, Krause discloses the frame includes ribs (elements 12).  
Regarding claim 23, Krause discloses the frame is elongated and the central spine and the ribs extend substantially along a length of the frame (see Fig. 4; elements 12 and angle iron centrally located on either side of element 4).  
Regarding claim 24, Krause discloses the vibratory screening machine further comprises: a primary screening surface (element 6); and a vibratory motor (element 13), wherein the vibratory motor is configured to vibrate at least one of the pre- screening surface and the primary screening surface (col. 3, lines 36-40).  
Regarding claim 25, Krause discloses the primary screening surface includes first and second primary screening surfaces, and wherein the central member is located between the first and second primary screening surfaces (elements 6 on either side of element 4).
Regarding claim 30, Krause discloses the central member divides the primary screening surface into two screening areas and vibrations are imparted from the vibratory screening machine to the frame primarily through the central member (col. 3, lines 36-40).  
Regarding claim 31, Krause discloses the vibrations are transferred from the vibratory screening machine to the frame exclusively from the central member to the central spine (col. 3, lines 36-40). 
Regarding claim 35, Krause discloses a method of screening a material, the method comprising: attaching a pre-screening assembly to a vibratory screen machine (elements 5 and 12), the vibratory screen machine including a primary screening surface (elements 6) and the pre-screen assembly including a pre-screening surface (elements 5); pre-screening the material on the pre-screening surface to generate a pre-screened material (col. 3, lines 4-5; coarse mesh screen); and screening the pre-screened material on the primary screening surface (col. 3, lines 4-5; fine mesh screen). 
Regarding claim 36, Krause discloses vibrating at least one of the pre- screening assembly and the vibratory screening machine (element 13).  
Regarding claim 37, Krause discloses the pre-screening assembly includes a frame and screen assemblies that form the pre-screening surface (see Fig. 3; elements 5 and 12 and see Fig. 4; angle irons centrally located along side element 4), the method further comprising: securing the screen assemblies to the frame; unsecuring and removing the screen assemblies; and replacing the screen assemblies. (See MPEP 2112.02, Here, the device cited above is certainly capable of functioning as claimed during regular maintenance to replace worn screens) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 8, 13, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krause in view of Hukki et al (US Pub 2008/0093268 A1).  
Regarding claims 8 and 27, Krause discloses all the limitations of the claim, but Krause does not disclose the primary screening surface includes a concave screening surface.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claims 13 and 28, Krause discloses the central member (element 4) divides the primary screening surface into a first screening surface and a second screening surface (elements 5 on either side of element 4), but Krause does not disclose the screening surfaces being concave.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claim 29, Krause discloses the screen assemblies include a first screen assembly configured to form a predetermined shape when pressed against a portion of the frame and a second screen assembly, located opposite the first screen assembly, configured to form a predetermined shape when pressed against an opposite side of the portion of the frame (elements 5 on either side of element 4), but Krause does not disclose the first and second screen assemblies forming a section of a concave pre-screening surface.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krause in view of Trench et al (US Pub 2002/0195377 A1).  
Regarding claim 10, Krause discloses all the limitations of the claims, but Krause does not disclose the screen assembly attachment arrangement includes a pre-tension spring clamp that is configured to secure the screen assemblies to the frame.  Trench teaches the screen assembly attachment arrangement includes a pre-tension spring clamp that is configured to secure the screen assemblies to the frame (paragraphs 0087-0088) as a well known way of mounting a screen support onto a vibratory screening frame.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Krause’s attachment arrangement, as taught by Trench, as a well known way of mounting a screen support onto a vibratory screening frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. K./Examiner, Art Unit 3653                           

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653